Exhibit 10.4

EXTREME NETWORKS, INC.

NOTICE OF GRANT OF

PERFORMANCE VESTING RESTRICTED STOCK UNITS

(For U.S. Participants)

 

Extreme Networks, Inc. (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the Extreme Networks, Inc. 2013
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:

 

Participant:

%%FIRST_NAME%-% %%LAST_NAME%-%

 

Employee ID:

%%EMPLOYEE_IDENTIFIER%-%

Grant Date:

%%August 23, 2017%-%

 

Total Number of Units:

%%TOTAL_SHARES_GRANTED%-%, subject to adjustment as provided by the Performance
Vesting Restricted Stock Units Agreement.

 

Settlement Date:

Except as provided by the Performance Vesting Restricted Stock Units Agreement,
the date on which a Unit becomes a Vested Unit.

 

Eligible Units:

The Total Number of Units will become Eligible Units once the following
Performance Threshold is satisfied, as determined by the Committee, in its sole
discretion (such date, the “Eligibility Date”).  The Performance Threshold will
be satisfied if the sum of the Company’s GAAP earnings per share equals or
exceeds $0.32 for two (2) consecutive fiscal quarters during the period
beginning August 23, 2017 and ending August 23, 2020.

 

If the Performance Threshold has not be satisfied on or before August 23, 2020,
the Award shall automatically terminate and cease to be outstanding without
payment of compensation to the Participant.

 

Vested Units:

Except as provided in the Performance Vesting Restricted Stock Units Agreement
and provided that the Participant’s Service has not terminated prior to the
applicable vesting date, Eligible Units shall become Vested Units as follows:

•

On the Eligibility Date, (i) no shares shall vest if the Eligibility Date occurs
before the first anniversary of the Grant Date, and (ii) if the Eligibility Date
occurs on or after the first anniversary of the Grant Date, one-third (1/3) of
the Eligible Units shall automatically vest plus one-twelfth (1/12) of the
Eligible Units shall vest for each three (3)-month period that has lapsed
between the first-year anniversary of the Grant Date and the Eligibility Date,
if any.

•

Following the Eligibility Date, (i) if the Eligibility Date preceded the first
anniversary of the Grant Date, upon the first anniversary of the Grant Date,
one-third (1/3) of the Eligible Units shall vest and one-twelfth (1/12) of the
Eligible Units shall vest on each three (3)-month anniversary of the Grant Date,
thereafter and (ii) if the Eligibility Date occurred on or after the first
anniversary, one-twelfth (1/12) of the Eligible Units shall vest on each three
(3)-month anniversary of the Grant Date following the Eligibility Date, such
that the Eligible Units shall be fully vested on the third anniversary of the
Grant Date, in each case.

Superseding Agreement:

None

 

 

 

 



--------------------------------------------------------------------------------

 

By the Company’s authorized signature below and the Participant’s by electronic
acceptance in a form authorized by the Company, the Company and the Participant
agree that the Award is governed by this Grant Notice and by the provisions of
the Performance Vesting Restricted Stock Units Agreement and the Plan, both of
which are made a part of this document, and by the Superseding Agreement, if
any.  The Participant acknowledges that copies of the Plan, the Performance
Vesting Restricted Stock Units Agreement and the prospectus for the Plan are
available on the Company’s internal web site and may be viewed and printed by
the Participant for attachment to the Participant’s copy of this Grant
Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Performance Vesting Restricted Stock Units
Agreement and the Plan, and hereby accepts the Award subject to all of their
terms and conditions.

 

EXTREME NETWORKS, INC.

 

6480 Via Del Oro

 

San Jose, California 95119

 

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Performance Vesting
Restricted Stock Units Agreement and Plan Prospectus

 




2

 



--------------------------------------------------------------------------------

 

 

EXTREME NETWORKS, INC.

PERFORMANCE VESTING RESTRICTED

STOCK UNITS AGREEMENT

(For U.S. Participants)

 

Extreme Networks, Inc. has granted to the Participant named in the Notice of
Grant of Performance Vesting Restricted Stock Units (the “Grant Notice”) to
which this Performance Vesting Restricted Stock Units Agreement (the
“Agreement”) is attached an Award consisting of Performance Vesting Restricted
Stock Units (each a “Unit”) subject to the terms and conditions set forth in the
Grant Notice and this Agreement.  The Award has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Extreme
Networks, Inc. 2013 Equity Incentive Plan (the “Plan”), as amended to the Date
of Grant, the provisions of which are incorporated herein by reference.  By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

3.The Award.

3.1Grant of Units.  The Company hereby grants to the Participant the Award set
forth in the Grant Notice, which, depending whether the Performance Threshold is
attained,

3

 



--------------------------------------------------------------------------------

 

may result in the Participant earning the Total Number of Units. Subject to the
terms of this Agreement and the Plan, each Unit, to the extent it is earned and
becomes a Vested Unit, represents a right to receive on the applicable
Settlement Date one (1) share of Stock. Unless and until a Unit has been
determined to be an Eligible Unit and has vested and become a Vested Unit as set
forth in the Grant Notice and this Agreement, the Participant will have no right
to settlement of such Unit. Prior to settlement of any earned and vested Units,
such Units will represent an unfunded and unsecured obligation of the Company.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4.Vesting of Units.

4.1Normal Vesting. Except as otherwise provided by this Agreement, Eligible
Units shall vest and become Vested Units as provided in the Grant Notice.

4.2Effect of Termination of Service upon Vesting. Except as provided by Section
4.4 or a Superseding Agreement, if any, if the Participant’s Service terminates
for any reason, all Units subject to the Award which have not become Vested
Units as of the time of such termination of Service shall be subject to the
Company Reacquisition Right (as defined by Section 5.1).

4.3Effect of a Change in Control.  In the event of a Change in Control, the
number of Eligible Units shall be determined in accordance with Section 8.2.

4.4Vesting Upon Termination Upon a Change in Control. In the event of the
Participant’s “Termination Upon a Change in Control” (as defined by the Extreme
Networks, Inc. Executive Change in Control Severance Plan, as amended or its
successor (the “Change in Control Plan”), the vesting of Eligible Units shall be
determined in accordance with Section 8.3.

5.Company Reacquisition Right.

5.1Grant of Company Reacquisition Right.  Except to the extent otherwise
provided by Section 4.4 or a Superseding Agreement, if any, in the event that
the Participant’s Service terminates for any reason or no reason, with or
without cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

5.2Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all

4

 



--------------------------------------------------------------------------------

 

purposes of the Company Reacquisition Right with the same force and effect as
the Unvested Units immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be.  For purposes of determining the
number of Vested Units following an Ownership Change Event, dividend,
distribution or adjustment, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.

6.Settlement of the Award.

6.1Issuance of Shares of Stock.  Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.  The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit  as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the Original Settlement Date would occur on a
date on which a sale by the Participant of the shares to be issued in settlement
of the Vested Units would violate the Trading Compliance Policy of the Company,
the Settlement Date for such Vested Units shall be deferred until the next day
on which the sale of such shares would not violate the Trading Compliance
Policy, but in any event on or before the 15th day of the third calendar month
following calendar year of the Original Settlement Date.  Shares of Stock issued
in settlement of Units shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 6.3, Section 7
or the Company’s Trading Compliance Policy.

6.2Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

5

 



--------------------------------------------------------------------------------

 

7.Tax Withholding.

7.1In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

7.2Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

8.Effect of Change in Control.

8.1In General.  In the event of a Change in Control, except to the extent that
the Committee determines to cash out the Award in accordance with Section
14.1(c) of the Plan and subject to Section 8.2 below, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock.  For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Stock); provided, however, that if such consideration is not solely
common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control.  The Award shall terminate and cease to be outstanding
effective as of the time of consummation of the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the time of the
Change in Control.

6

 



--------------------------------------------------------------------------------

 

8.2Eligible Units.  In the event of a Change in Control prior to the Eligibility
Date, and notwithstanding Section 8.1 above or Section 14.1(c) of the Plan, the
Eligibility Date shall be deemed to occur on the day immediately preceding the
Change in Control (the “Adjusted Eligibility Date”) and a certain portion of the
Total Number of Units shall be deemed Eligible Units in accordance with the
following:

(a)The Committee shall determine and certify in writing no later than the day
immediately preceding the Change in Control the number of Eligible Units for the
Adjusted Eligibility Date as follows:

(i)if the Transaction Price (defined below) equals or exceed $16.00 per share,
100% of the Total Number of Units shall be deemed Eligible Units; and

 

(ii)if the Transaction Price is less than $16.00 per share, the amount of shares
that shall be deemed Eligible Units shall be the product of the Total Number of
Units and the Achievement Ratio (as defined below).  

 

(b)The Transaction Price is the price per share of Stock to be paid to the
holder thereof in accordance with the definitive agreement governing the
transaction constituting the Change in Control (or, in the absence of such
agreement, the closing price per share of Stock on the last trading day of the
Adjusted Eligibility Date as reported on the securities exchange constituting
the primary market for the Stock).  The Achievement Ratio is the sum of the
Company’s earnings per share (as determined by the Company) of the two full
fiscal quarters immediately preceding the Change in Control divided by
$0.32.  Immediately following the Committee’s determination pursuant to this
Section 8.2(a), all Units subject to the Award which are not Eligible Units (the
“Unearned Units”) shall terminate and the Award, to the extent of the Unearned
Units, shall cease to be outstanding.

8.3Involuntary Termination Following Change in Control. This Section 8.3 shall
apply only if the Participant is a participant in a Change in Control Plan (as
defined by the Company’s Executive Change in Control Severance Plan, as amended
or its successor). In the event that the Participant’s Service terminates due to
“Termination Upon a Change in Control” (as such term or similar term is defined
by the Change in Control Plan), then the vesting of each unvested Eligible Unit
determined in accordance with Section 8.2 shall be accelerated, and such
Eligible Units shall become vested Units to the extent provided by the Change in
Control Plan and the Participant’s participation agreement in such plan
effective as of the date of the Participant’s termination of Service. Consistent
with Section 8.2 and notwithstanding any provision of the Change in Control Plan
or such participation agreement to the contrary, the provisions of the Change in
Control Plan shall not apply to the Unearned Units, with respect to which the
Award will have ceased to be outstanding as of the Change in Control. The vested
Units determined in accordance with this Section 8.3 shall be settled in
accordance with Section 6, treating the date of the Participant’s termination of
Service as the vesting date, provided that payment for each vested Unit shall be
made in the amount and in the form of the consideration (whether stock, cash,
other securities or property or a combination thereof) to which a holder of a
share of Stock on the effective date of the Change in Control was entitled (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares of Stock). For the
purposes of this Section 8.3, the settlement date shall occur upon or as soon as
practicable following the vesting date, but in any event no later than the 15th
day of the third calendar month following the end of the calendar year in which
the vesting date occurs.

7

 



--------------------------------------------------------------------------------

 

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.  Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

10.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

12.Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by

8

 



--------------------------------------------------------------------------------

 

the Committee in good faith) to avoid the unfavorable tax consequences provided
therein for non‑compliance.  In connection with effecting such compliance with
Section 409A, the following shall apply:

12.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

12.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

12.4Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

13.Miscellaneous Provisions.

13.1Administration. All questions of interpretation concerning the Grant Notice,
this Award Agreement, the Plan or any other form of agreement or other document
employed by the Company in the administration of the Plan or the Award shall be
determined by the Committee. All such determinations by the Committee shall be
final, binding and conclusive upon all persons having an interest in the Award,
unless fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining

9

 



--------------------------------------------------------------------------------

 

questions of interpretation pursuant to the preceding sentence) shall be final,
binding and conclusive upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

13.2Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

13.3Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.6Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

10

 



--------------------------------------------------------------------------------

 

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.6(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.6(a).

13.7Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

13.8Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.9Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

11

 

